SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) Under the Securities Exchange Act of 1934 (Amendment No. 1)* AdCare Health Systems, Inc. (Name of Issuer) Common Stock, No Par Value (Title of Class of Securities) 000650W300 (CUSIP Number) Michael Fox Park City Capital, LLC 12400 Coit Road, Suite 800 Dallas, Texas 75251 (214) 954-0333 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With a Copy to: George Lee Lee & Stone, LLP Republic Center, Suite 2250 325 N. St. Paul Street Dallas, Texas 75201 July 15, 2013 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o. Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities,and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. Theinformationrequired on the remainder of this cover page shall not be deemed to be "filed"for thepurposeofSection 18 of theSecurities Exchange Act of 1934 (“Act”) or otherwisesubject to the liabilities of that section of the Act but shall be subject to all otherprovisions of the Act(however,see the Notes). CUSIP 00650W300
